Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2015

                                      No. 04-15-00575-CV

                     B&P DEVELOPMENT, LLC and Chad H. Foster Jr.,
                                  Appellants

                                                 v.

                               KNIGHTHAWK, LLC, Series G,
                                      Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29842
                         Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

           The reporter’s record was due October 23, 2015. On October 30, 2015, the court
reporter filed a notification of late record stating that her other duties preclude her from working
on the record and that she has not yet made arrangements for payment of the record with
appellants’ counsel. She asked the we grant her an extension of time to complete the record until
February 29, 2016 – a total of 129 days from the original due date. We granted the request in
part, and denied it in part, ordering the reporter to file the record on or before February 22, 2016
– 120 days from the original due date.

       On November 16, 2015, appellee filed a motion to reconsider our order, pointing out that
rule 35.3(c) of the Texas Rules of Appellate Procedure restricts this court from granting
extension of more than thirty days at a time. See Tex. R. App. P. 35.3(c). Accordingly, we
GRANT appellee’s motion to reconsider and ORDER our November 9, 2015 order withdrawn.
As before, we GRANT the court reporter’s request for an extension of time to file the reporter’s
record in part, but DENY it in part. We now ORDER the court reporter to file the reporter’s
record on or before November 23, 2015, thirty days from the original due date, based upon the
restriction set forth in rule 35.3(c) of the Texas Rules of Appellate Procedure. We advise the
court reporter that additional notifications of late record may be filed, but each notification
should request no more than an additional thirty days.
      We order the clerk of this court to serve a copy of this order on the court reporter and all
counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court